DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 16, 20 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Sygiyama et al (US 8,350,427)
With regard to claim 1 Sygiyama et al disclose electrically-powered submersible pump, the pump comprising: a pump housing (2); a ring-style terminal block (5) including (Fig. 11, 12) an annular component having a plurality of terminals (54, 55v) , each of the plurality of terminals being spaced apart about the annular component, at least one terminal (55w) of the plurality of terminals extending outwardly from the annular component; amotora rotary electrical machine contained within the pump housing, the motor in communication with at least one of the plurality of terminals; and
a power source in communication with at least one of the plurality of terminals.
 With regard to claim 2, Sygiyama et al disclose that the pump housing includes a terminal housing and a motor housing, the terminal housing and the motor housing 
 With regard to claim 3, Sygiyama etal disclose that the ring-style terminal block is secured to the motor housing via one or more anchors. 
 With regard to claim 4, Sygiyama etal disclose that the plurality of terminals includes at least two distinct sizes (54, 55) of terminals, one size (53) corresponding to a power cable in communication with the power source. With regard to claim 5, Sygiyama et al disclose (Fig. 11) that the annular component includes a radially inward facing surface (52) and a radially outward facing surface (51), the radially inward facing surface is at least partially defined by a first radius and the radially outward facing surface at least partially defined by a second radius larger than the first radius. With regard to claim 6, Sygiyama et al disclose (Fig. 11) that annular component further includes a top surface (511) extending between the radially inward facing surface and the radially outward facing surface, and a bottom surface extending between the radially inward facing surface and the radially outward facing surface and formed opposite the top surface, the bottom surface separated from the top surface by a thickness. With regard to claim 7, Sygiyama et al disclose (Fig. 10) that at least one terminal of the plurality of terminals extends radially inward from the radially inward facing surface of the annular component and at least one terminal of the plurality of terminals extends radially outward from the radially outward facing surface of the annular component. With regard to claim 8, Sygiyama et al disclose (Fig. 10) that the plurality of terminals extend radially inward from the radially inward facing surface, through the annular component, and radially outward from the radially outward facing surface. Claim(s) 14-16, 20 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Arai et al (US 9,331,539)



With regard to claim 16 Arai et al disclose submersible pump comprising: a pump housing defined by a motor housing (1) and a terminal housing (91,); a power cable (a cable being attached at 11, 1, 13), at least part of the power cable extending substantially vertically through the terminal housing; and a ring-style terminal block (10) including an annular component having a plurality of terminals (Fig. 11), the ring-style terminal block coupled to the motor housing (Fig. 1) such that the plurality of terminals extend outwardly from the annular component substantially perpendicularly to the at least part of the power cable extending substantially vertically through the terminal housing. With regard to claim 20 Arai et al disclose (Fig. 18) that at least one terminal of the plurality of terminals extends radially inward from a radially inward facing surface of 
wherein the power cable is electrically coupled to at least one of the plurality of terminals extending from one of the radially inward facing surface or the radially outward facing surface, and a motor cable is electrically coupled to at least one of the plurality of terminals extending from the other of the radially inward facing surface or the radially outward facing surface. 
Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Shim et al(US 2015/0076944 )
With regard to claim 16 Shim et al disclose submersible pump comprising: a pump housing defined by a motor housing (210) and a terminal housing (110); a power cable (cu,cv, cw), at least part of the power cable extending substantially vertically through the terminal housing; and a ring-style terminal block (100) including an annular component having a plurality of terminals (Fig. 4), the ring-style terminal block coupled to the motor housing (Fig. 1) such that the plurality of terminals extend outwardly from the annular component substantially perpendicularly to the at least part of the power cable extending substantially vertically through the terminal housing. With regard to claims 17 and 18 Shim et al disclose (Fig. 1) that the motor housing (210) includes a bearing plate with openings, the submersible pump including a motor cable configured to extend through the bearing plate openings to the ring-style terminal block and wherein a control cable extends substantially vertically through the terminal housing (Shim et al motor inherently includes motor cable and control cable , since it is utilized in electronic power steering system with (para. 0006-The Electronic Control Unit (ECU) of the EPS drives the motor based on driving conditions detected by a vehicle speed sensor, a torque angle sensor, and a torque sensor in order to guarantee revolution stability and provide rapid restoring 
With regard to claims 19, Shim et al disclose each of the power cable, a motor cable, and a control cable are in electrical communication with at least one of the plurality of terminals. 
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter.
Specifically, none of the prior art of record discloses that the radially inward facing surface of the annular component comprises a first circumferential array of barriers extending radially inward from the radially inward facing surface of the annular
component to separate each of the plurality of terminals from adjacent terminals (cl. 9) .

Response to Arguments
Applicant's arguments filed 1/05/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, 16,the Applicants argue that Sygiyama et al do not disclose “a pump housing” and “a motor contained within the pump housing”. However, in claim1 , only characteristic for an element “pump housing” is that “a motor contained within the pump housing”. Hence, housing 2  -retaining a stator and, inherently, rotor,-  is properly represents “pump housing”. An additionally, for normal functioning, any pump apparatus, inherently,  includes at least ,a protective housing 
 Also the Applicants argue that stator housing 2 does not a “pump housing” because a mere subpart of a rotary electric machine and  does not constitute any kind of casing, enclosure, or housing of a device that moves fluids. However, that feature is not claimed in claim 1
Regarding claim 16,the Applicants argue that Sygiyama et al do not disclose “power cable”.
It is unclear why it cannot be assumed that high voltage terminals are supported by power cable

Regarding claim 1, 16,the Applicants argue that Shim does not disclose that  the stator core 210 and the insulator core 110 of Shim correspond to two of the parts of the “pump housing” of claim 16: the “motor housing” and “terminal housing”. According to the Applicants , no indication is given in Shim as to any relationship between the stator core 210
and the insulator core 110 with respect to a pump or pump housing. Instead, the stator core 210 is merely the structure around which the coils of a stator are wound and the insulator core 110 merely surrounds and insulates various aspects of a stator. Shim, paras. [0020], [0021], [0032]; FIGS 1-3.
However,, claim 16 does not present what criteria characterize  pump housing. Hence, elements 210 and 110 logically represent the housings. 
Also the Applicants argue  in Shim that stator 102 does is not a  “pump housing” because it is a mere subpart of a rotary electric machine and  does not constitute any kind of casing, enclosure, or housing of a device that moves fluids. However, that feature is not claimed in claim 1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							2/5/22